Case 3:20-cr-30108-SMY Document1 Filed 08/04/20 Page 1of2 Page ID #1

_IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

 

UNITED STATES OF AMERICA, )
)
Plaintiff, ) .
) AY Cj
vs. )  CRIMINALNO. M0 C- 4ol08 Sm y
. )
VICTOR L. COOK I, ) Title 18 United States Code,
) . Sections 922(¢)(1), 924(a)(2)
) and Title 28, United States Code, Section
Defendant. ) 2461(c).
INDICTMENT .
: AUG 04 2020
THE GRAND JURY CHARGES: . CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS
COUNT 1 BENTON OFFICE

FELON IN POSSESSION OF A FIREARM

On or about July 2, 2020.., in Clinton County, within the Southern District of

Tilinois, |

VICTOR L. COOK _ III,

defendant herein, knowing that he had been previously convicted of a crime punishable
‘by imprisonment for a term exceeding one year, Passessian of Methamphetamine and
Forgery, in Jefferson County Circuit Court in case number 17CF391, did knowingly
possess a firearm, that is; a Black and Silver Taurus, PT40 .40 caliber pistol bearing serial

number SEW08436, and the firearm was in and affecting commerce, all in violation of

Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

FIREARMS FORFEITURE ALLEGATION

1. The allegations contained above are hereby realleged and incorporated by
Case 3:20-cr-30108-SMY Document1 Filed 08/04/20 Page 2o0f2 Page ID #2

reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code,
Section 924(d) and Title 28, United States Code, Section 2461(c).
2 Upon conviction of the above offense in violation of Title 18, United States

Code, Section 922(g)(3), the defendant,

VICTOR L. COOK III,
shall forfeit to the United States pursuant to Title 18, United States Code, Section 924(d)
and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved
or used in the knowing commission of the offense, including, but not limited to:
a Black and Silver Taurus, PT40 .40 caliber pistol bearing serial number SEW08436
and all ammunition possessed therewith; all pursuant to Title 18, United States Code,

Section 924(d) and Title 28, United States Code, Section 2461(c).

A TRUE BILL

 

ae he /
| 2 pe .
~ Ligh LAE —
Jennifér Hudson
Assistant/United States Attorney

a '

 

Sr :
STEVEN D. WEINNOEFT
United States Attorney

Recommended Bond: Detention
